                                          Case 4:21-cv-03466-YGR Document 30 Filed 08/11/21 Page 1 of 3




                                   1

                                   2

                                   3                                         *NOT FOR PUBLICATION*

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JESSICA BOLTON,                                     Case No. 4:21-cv-3466-YGR
                                                        Plaintiff,                           ORDER GRANTING IN PART AND DENYING
                                   8
                                                                                             IN PART MOTION TO DISMISS
                                                  v.
                                   9
                                         CALIFORNIA DEPARTMENT OF                            Dkt. Nos. 14 and 16
                                  10
                                         CORRECTIONS AND REHABILITATION;
                                  11     GAVIN NEWSOM, GOVERNOR OF THE
                                         STATE OF CALIFORNIA; KATHLEEN
                                  12     ALLISON, SECRETARY OF CALIFORNIA
Northern District of California




                                         DEPARTMENT OF CORRECTIONS AND
 United States District Court




                                  13     REHABILITATION; SERGIO BUSTOS;
                                         GABRIEL LOPEZ; JOSE VALENCIA; ALLEN
                                  14     BOWMAN; MARIAH ALVARADO; AND
                                         EMMANUEL RAMIREZ.
                                  15                    Defendants.
                                  16          Plaintiff Jessica Bolton is a mental health professional and staff psychologist at the Richard
                                  17   J. Donovan Correctional Facility (“RJD”), which is part of the California Department of
                                  18   Corrections and Rehabilitation (“CDCR”). (See Dkt. No. 1, ¶ 1) (“Complaint” or “Compl.”) This
                                  19   action arises out of alleged retaliation against plaintiff after she witnessed and reported officers
                                  20   using excessive force on an inmate. (Id. ¶ 26.) Plaintiff brings this action against defendants
                                  21   CDCR; Governor Gavin Newsom; Kathleen Allison, (collectively, “Government defendants”),
                                  22   Gabriel Lopez, Jose Valencia, Allen Bowman, Mariah Alvarado, Emmanuel Ramirez
                                  23   (collectively, “custodian staff defendants”) and Sergio Bustos. (Id. ¶¶ 7-16.) Plaintiff brings nine
                                  24   causes of action: (1) illegal intrusion on First Amendment right to free speech in violation of 42
                                  25   U.S.C. § 1983; (2) retaliation for exercising First Amendment speech, Monell Action-based on
                                  26   official policy, practice, or custom in violation of 42 U.S.C. § 1983; (3) retaliation for exercising
                                  27   free speech, Monell Action-based on act of final policymaker in violation of 42 U.S.C. § 1983; (4)
                                  28   retaliation for exercising free speech, Monell Action-based on ratification in violation of 42 U.S.C.
                                          Case 4:21-cv-03466-YGR Document 30 Filed 08/11/21 Page 2 of 3




                                   1   § 1983; (5) retaliation for exercising free speech, Monell Action-based on policy of failure to train

                                   2   or supervise in violation of 42 U.S.C. § 1983; (6) retaliation in violation of California Labor Code

                                   3   § 1102.5; (7) negligent hiring, retention, and supervision, (8) intentional infliction of emotional

                                   4   distress; and (9) negligent infliction of emotional distress. (See Compl.)

                                   5          Now before the Court are two motions to dismiss. The first motion is by the Government

                                   6   defendants to dismiss all causes of actions brought against them. (See Dkt. No. 14.) The second

                                   7   motion is by the custodian staff defendants to dismiss plaintiff’s eighth and ninth causes of action

                                   8   and plaintiff’s request for injunctive relief. (See Dkt. No. 16.) The matter was fully briefed by the

                                   9   parties. (See also Dkt. Nos. 20-23.)

                                  10          Having carefully considered the papers submitted, the pleadings in this action, the oral

                                  11   argument that took place during the August 10, 2021 hearing, and for the reasons set forth in full

                                  12   detail on the record, the Court GRANTS the Government defendants’ motion to dismiss and
Northern District of California
 United States District Court




                                  13   GRANTS IN PART AND DENIES IN PART the custodian staff defendants’ motion to dismiss. The

                                  14   Court finds the following:
                                          • With regards to the Government defendants’ motion to dismiss, the Court GRANTS the
                                  15
                                               motion with respect to defendant CDCR because the CDCR is a state agency, and the
                                  16           Eleventh Amendment bars claims in federal court against state agencies. See Brown v.
                                               California Dept. of Corrections, 554 F.3d 747, 752 (9th Cir. 2009) (affirming district
                                  17           court’s finding that the California Department of Corrections was entitled to Eleventh
                                               Amendment immunity; “[i]n the absence of a waiver by the state or a valid congressional
                                  18           override, under the Eleventh Amendment, agencies of the state are immune from private
                                               damage actions or suits for injunctive relief brought in federal court.) Thus, all of
                                  19
                                               plaintiff’s claims against the CDCR, including plaintiff’s request for injunctive relief, are
                                  20           DISMISSED WITHOUT LEAVE TO AMEND.

                                  21      •   Similarly, plaintiff’s claims for monetary damages against Governor Newsom and Allison
                                              in their official capacities are also barred by the Eleventh Amendment. Shaw v. State of
                                  22          Cal. Dep’t of Alcoholic Beverage Control, 788 F.2d 600, 604 (9th Cir.1986) (citing
                                  23          Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101 (1984); Kentucky v.
                                              Graham, 473 U.S. 159, 165–68 (1985) (holding that official capacity suits are effectively
                                  24          suits against the entity that the individual represents); Krainski v. Nevada ex rel. Bd. Of
                                              Regents of Nevada System of Higher Educ., 616 F.3d 963, 967 (9th Cir. 2010) (“Eleventh
                                  25          Amendment immunity also shields state officials from official capacity suits.”). Thus,
                                              plaintiff’s first, second, third, fourth, and fifth claims against defendants Newsom and
                                  26          Allison in their official capacities are DISMISSED WITHOUT LEAVE TO AMEND.
                                  27
                                          •   To the extent those claims are brought against defendants Newsom and Allison in their
                                  28          individual capacities, the Court also GRANTS defendant’s motion to dismiss because
                                                                                          2
                                          Case 4:21-cv-03466-YGR Document 30 Filed 08/11/21 Page 3 of 3




                                              plaintiff has not alleged sufficient facts to show how defendants participated, directed, or
                                   1          had any knowledge of the allegations in the complaint. Instead, plaintiff just recites the
                                   2          elements of the claims and argues in a conclusory fashion that defendants knew of the
                                              custodial staff’s conduct. Accordingly, plaintiff’s first, second, third, fourth, and fifth
                                   3          claims against defendants Newsom and Allison in their individual capacities are
                                              DISMISSED WITH LEAVE TO AMEND.
                                   4
                                          •   For the same reasons stated above, plaintiff’s claim for injunctive relief against defendants
                                   5
                                              Newsom and Allison are also DISMISSED WITH LEAVE TO AMEND. Plaintiff has failed to
                                   6          allege sufficient facts to state any claim of unlawful activity by defendants Newsom and
                                              Allison. Of the facts alleged to merit injunctive relief, none of them support plaintiff’s
                                   7          claim in her opposition that the Government defendants had anything to do with the
                                              alleged conduct. Further, plaintiff failed to identify the injunctive relief she seeks.
                                   8

                                   9      •   Custodian staff defendants’ motion to dismiss plaintiff’s eighth and ninth causes of action
                                              is GRANTED because the complaint fails to allege facts demonstrating that plaintiff
                                  10          complied with the California Government Claims Act (“GCA”). Plaintiff may amend her
                                              complaint if she can allege facts demonstrating that she complied with, or is excused from
                                  11          complying with, the GCA.
                                  12
                                          •   However, custodian staff defendants’ motion on Eleventh Amendment grounds is DENIED.
Northern District of California
 United States District Court




                                  13          California Government Code Section 815.2(a) does not grant the custodian staff
                                              defendants Eleventh Amendment immunity. See Demery v. Kupperman, 735 F.2d 1139,
                                  14          1146–47 (9th Cir.1984), cert. denied, 469 U.S. 1127 (1985) (holding that an
                                              indemnification arrangement between a state officer and the state was a “purely intramural
                                  15          arrangement” and that such arrangement did not “turn into an extension of sovereign
                                              immunity.”)
                                  16

                                  17      •   Custodian staff defendants’ motion to dismiss plaintiff’s request for injunctive relief is
                                              GRANTED WITH LEAVE TO AMEND. Plaintiff has not alleged facts sufficient to connect the
                                  18          defendants’ acts to the alleged retaliation. Further, plaintiff failed to identify the injunctive
                                              relief she seeks.
                                  19

                                  20      •   At the hearing plaintiff explained that defendant Mariah Alvarado was prematurely named
                                              as a party. Thus, the Court DISMISSES WITHOUT PREJUDICE all claims against Alvarado.
                                  21

                                  22          Plaintiff shall file an amended complaint by SEPTEMBER 10, 2021. Defendants shall

                                  23   respond to the amended complaint by SEPTEMBER 24, 2021.

                                  24          This Order terminates Docket Numbers 14 and 16.

                                  25          IT IS SO ORDERED.

                                  26   Dated: August 11, 2021
                                                                                        ______________________________________
                                  27                                                         YVONNE GONZALEZ ROGERS
                                                                                            UNITED STATES DISTRICT JUDGE
                                  28
                                                                                         3
